DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-33 are pending in this application.  

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation “wherein the first active layer is configured as a variable resistance layer and the second active layer is configured as a switching layer.”  Claim 17 depends on claim 1, however claim 1 does not recite a “second active layer”.  This recitation lacks antecedent basis. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 9-11, and 20-23 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Fowler et al. (US Patent Application Publication No 2015/0053908) hereinafter referred to as Fowler. 
Per Claim 1 Fowler discloses see (figures 1B-1F) a method of manufacturing an electronic device including a semiconductor memory, the method comprising
forming a first active layer (oxide layer); 
forming a first electrode material (lower electrode) over the first active layer (over the bottom of the active layer); 
performing a heat treatment process (anneal) on the first electrode material and the first active layer; and 
forming a second electrode material (upper electrode) over the heat-treated first electrode material.
Per Claim 3 Fowler discloses see (figures 1B-1F) the  method of claim 1 including where the first electrode material is in direct contact with the first active layer (shown in figure 1B-F).
Per Claim 6 Fowler discloses see (figures 1B-1F) the  method of claim 1 including etching a surface of the second electrode material.(shown in figures 1E-F)
Per Claim 9
Per Claim 10 Fowler discloses see (figures 1B-1F) the  method of claim 1 including where the first active layer is configured as a variable resistance layer.[0122]
Per Claim 11 Fowler discloses see (figures 1B-1F) the method of claim 1 including where the first active layer is configured as a switching layer or a variable resistance layer. (see [0100] and [0122])
Per Claim 20 Fowler discloses see (figures 1B-1F) the  method of claim 1 including where the heat treatment process is performed at a temperature in a range from 100 0C to 350 C. [0034]
Per Claim 21 Fowler discloses see (figures 1B-1F) the method of claim 1 including where the heat treatment process is performed during a time interval from 1 minute to 20 minutes. [0034]
Per Claim 22 Fowler discloses see (figures 1B-1F) the method of claim 1 including where the  heat treatment process is performed at a pressure of 0.1 mTorr to 10 mTorr. [0080]
Per Claim 23 Fowler discloses see (figures 1B-1F) the method of claim 1 including where the heat treatment is performed in an Ar atmosphere, an N2 atmosphere, or a vacuum. [0034]
Allowable Subject Matter
Claims 2 4-5, 7-8, 12-16 18-19 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 25-33 are allowed. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894